Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Kirzhner appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to PurePOWER Technologies LLC on his complaint asserting violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2006 & Supp. 2013). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Krizhner v. PurePOWER Technologies LLC, No. 3:12-cv-01802-MBS (D.S.C. Sept. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.